DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 24 March 2022. Examiner acknowledges the amendments to claims 1-2 and 4-15, and the cancellation of claim 3. Claims 1-2 and 4-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
“a light source for illuminating” (line 2) should read “a light source configured to illuminating”
“an image-capturing component for acquiring” (line 3) should read “an image-capturing component configured for acquiring”
“a processor for processing” (line 8) should read “a processor configured for processing”
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
“a light source for illuminating” (line 3) should read “a light source configured to illuminating”
“an image-capturing component for acquiring” (line 4) should read “an image-capturing component configured for acquiring”
“a processor for processing” (line 8) should read “a processor configured for processing”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image-capturing component” in claims 1, 2, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner’s interpretations of the claim limitations that are being interpreted under 35 U.S.C. 112(f) are as follows:
The claim limitation “image-capturing component” of claims 1-2 is interpreted under 35 U.S.C. 112(f). The applicant discloses the corresponding structure in the specification (The imaging unit 3 may e.g. be the camera of a user device (Applicant’s Specification, Page 6, lines 29-30)).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and introduces new matter. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 6 recite the limitation “controller”, which was not sufficiently described in the specification and is considered to be new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi (US-20160098614-A1) in view of Comment (US-4846184-A).
Regarding claim 1, Yamanashi teaches the device for skin gloss detection, said device comprising: a light source for illuminating a skin area at a flashing rate (illuminating unit 310 (Yamanashi, Paragraph [0039], Figure 2)); an image-capturing component for acquiring images of the skin area at an imaging rate, wherein said flashing rate is a multiple higher than said imaging rate (wherein this limitation only needs a light source and an image-capturing component capable of performing this limitation, as the light source is not explicitly disclosed as being configured to illuminate a skin area at a flashing rate and the image-capturing component is not explicitly disclosed as being configured for acquiring images of the skin area), wherein images of the skin are while the illumination by said light source is on are acquired (image acquiring unit 330/photography unit 320 (Paragraph [0039], Figure 2); photographing the two images under a single flash of illumination (Paragraph [0074]), which reads on the 112(f) interpretation), and a processor for processing acquired images by detecting the amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired by the image-capturing component while the skin area is illuminated by said light source and at least one second partial image of the skin area representing a portion of an image acquired by the image-capturing component (gloss determining unit 350 (Paragraph [0039], Figure 2); the function of each of the above-described components may be implemented by executing the control programs by the CPU (Paragraph [0051]); each part of parallelly polarized image 410 becomes such a brightness that depends on the degree of specular reflection, the degree of diffuse reflection, brightness of the skin color, and the environment light (Paragraph [0058]); determines a gloss condition of face 210 based on the differential image (Paragraph [0073]); the gloss determination device may determine, as a gloss condition, the differential image itself or a representative value of pixel values in each region of the differential image (Paragraph [0081])).
However, while Yamanashi discloses imaging at different polarizations (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (Yamanashi, Paragraph [0048])), Yamanashi fails to explicitly disclose that the image-capturing component also acquires images of the skin area while the illumination by said light source is off and that the second partial image of the skin area representing a portion of an image acquired by the image-capturing component is while the skin area is not illuminated by said light source. Comment discloses a skin reflectance detecting system and method, wherein Comment further discloses capturing skin reflectance information when the skin is illuminated and when the skin is not illuminated (Comment, Col 2, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamanashi so as to incorporate that the image-capturing component also acquires images of the skin area while the illumination by said light source is off and that the second partial image of the skin area representing a portion of an image acquired by the image-capturing component is while the skin area is not illuminated by said light source as taught by Comment so as to compensate for the effect of ambient light (Comment, Col 2, lines 62-68).
Regarding claim 2, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said image-capturing component is configured to acquire images of the illuminated skin area at an imaging rate which is higher than the flashing rate (photographing the two images under a single flash of illumination (Yamanashi, Paragraph [0074])).
Regarding claim 5, Yamanashi in view of Comment teaches the device as claimed in claim 1, further comprising a controller for controlling the flashing rate and/or the imaging rate (It is preferable that image acquiring unit 330 controls illuminating unit 310 and photographing unit 320 so that the parallelly polarized image and the perpendicularly polarized image can be captured within a time as short as possible (Yamanashi, Paragraph [0060])).
Regarding claim 8, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processor is configured to determine skin sub-areas of the illuminated skin area which are substantially perpendicular to an optical axis of the image-capturing component (Figures 4-8 depict pictures taken at an axis substantially perpendicular to the optical axis of the imaging unit shown in Figure 1 of Yamanashi) and to determine an amount of skin gloss from the determined skin sub-areas (Yamanashi, Paragraphs [0073], [0081]).
Regarding claim 9, Yamanashi in view of Comment teaches the device as claimed in claim 8, wherein said processor is configured to determine said skin sub-areas by use of a deformable model evaluating skin landmarks and/or pose estimation or by detecting flash components and diffuse components (a region detecting unit that detects a high gloss region in which the degree of gloss is high on the object based on the binary differential image (Yamanashi, Paragraph [0086])).
Regarding claim 12, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processor is configured to determine a skin gloss map of the skin area indicating an amount of skin gloss per pixel or per group of pixels (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (a region in which the pixel value is “1” in the present exemplary embodiment) in the input binary differential image (Yamanashi, Paragraph [0048], Figure 8)).
Regarding claim 13, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said device is a mobile user device, in particular a smartphone, camera, laptop, or tablet (camera 130 (Yamanashi, Figure 1)).
Regarding claim 14, Yamanashi teaches a method for skin gloss detection, said method comprising: illuminating a skin area at a flashing rate (Yamanashi, Paragraph [0039], Figure 2), acquiring images of the skin area at an imaging rate which is different than said flashing rate, wherein imaging of the skin while the illumination is on are acquired (Paragraphs [0039] and [0074], Figure 2), and processing acquired images by detecting the amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired while the skin area is illuminated and at least one second partial image of the skin area representing a portion of an image acquired (Paragraphs [0039], [0058], [0073], [0081], Figure 2).
However, while Yamanashi discloses imaging at different polarizations (Region detecting unit 352 detects, as a gloss region, a region in which the brightness difference between the parallelly polarized image and the perpendicularly polarized image is large (Yamanashi, Paragraph [0048])), Yamanashi fails to explicitly disclose imaging also includes acquiring images of the skin area while the illumination is off and that the second partial image of the skin area representing a portion of an image acquired by the imaging is while the skin area is not illuminated. Comment discloses a skin reflectance detecting system and method, wherein Comment further discloses capturing skin reflectance information when the skin is illuminated and when the skin is not illuminated (Comment, Col 2, lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamanashi so as to incorporate that the imaging also includes acquiring images of the skin area while the illumination is off and that the second partial image of the skin area representing a portion of an image acquired by the imaging is while the skin area is not illuminated as taught by Comment so as to compensate for the effect of ambient light (Comment, Col 2, lines 62-68).
Regarding claim 15, Yamanashi in view of Comment teaches a computer program comprising program code means (Although not shown, gloss determination device 100 may have, for example, a CPU (central processing unit), a storage medium such as a ROM (read only memory) or the like having stored therein control programs, a working memory such as a RAM (random access memory) or the like, and a communications circuitry. In this case, the function of each of the above-described components may be implemented by executing the control programs by the CPU (Yamanashi, Paragraph [0051])) for causing a device as claimed in claim 1 to carry out the steps of the method when said computer program is carried out on the device (See rejections of claims 1 and 14).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 5 above, and further in view of Chi (US-20130018626-A1).
Regarding claim 6, Yamanashi in view of Comment teaches the device as claimed in claim 5, but Yamanashi fails to explicitly disclose that said controller is configured to generate configurable temporal light patterns with modifiable duty cycles. Chi discloses a light detection unit, wherein Chi further discloses configurable temporal light patterns with modifiable duty cycles (The counting unit 170 receives the reflected signal and determines whether the pulse signal emitted by the emitting unit 110 and the reflected signal have the same working duty cycle and the emitting times is the same as so as to prevent erroneous measurement caused by environment noise (for example, noise caused by sunlight, light generated by fluorescent tube or infrared light emitted by remove control) (Chi, Paragraph [0031])).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Yamanashi in view of Comment in order to incorporate the controller being configured to generate configurable temporal light patterns with modifiable duty cycles as taught by Chi so as to prevent erroneous measurement caused by environment noise (Chi, Paragraph [0031]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 1 above, and further in view of Jung (US-5926262-A).
Regarding claim 7, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processor is configured to determine the specular reflection component in one or more sub-areas of said skin area (Yamanashi, Paragraph [0058]), but Yamanashi fails to explicitly disclose to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas. Jung discloses systems and methods for determining the gloss of skin (Jung, Col 37, Lines 31-33), wherein Jung further discloses to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas (Col 33, Lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yamanashi in view of Comment in order to incorporate to determine an amount of skin gloss in said sub-areas by determining the ratio of specular reflection component in said one or more sub-areas to a diffuse component in said one or more sub-areas as taught by Jung so as to correct and/or normalize a measured color spectrum to that of a standardized surface of the same color (Jung, Col 33, lines 49-55).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi in view of Comment as applied to claim 1 above, and further in view of Laurence (FR-2888642-A1).
Regarding claim 11, Yamanashi in view of Comment teaches the device as claimed in claim 1, wherein said processor is configured to determine a numerical skin gloss value per pixel (Yamanashi, Paragraphs [0073], [0081]), but Yamanashi fails to explicitly disclose that the determination of a numerical skin gloss value is in particular by dividing a specular component value per pixel by a diffuse component value per pixel or by dividing a sum of a specular component value per pixel and a diffuse component value per pixel by the diffuse component value per pixel. Laurence discloses determining the brightness of a cosmetic composition, wherein Laurence discloses dividing a specular component value by a diffuse component value (Translated Laurence, Page 2, lines 6-7), wherein in the context of Yamanashi in view of Comment, the division would be on a per pixel basis (Yamanashi, Paragraph [0073], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yamanashi in view of Comment so as to incorporate dividing a specular component value by a diffuse component value, wherein in the context of Yamanashi in view of Comment, the division would be on a per pixel basis, so as to evaluate the brightness of a surface in vitro (Translated Laurence, Page 2, lines 2-3).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: independent claim 10 has been amended to overcome the rejections under 35 U.S.C. 103 set forth in the previous office action.
Regarding claim 10, the closest prior art of record is Yamanashi in view of Comment, which teaches a device for skin gloss detection, said device comprising: a light source for illuminating a skin area at a flashing rate (illuminating unit 310 (Yamanashi, Paragraph [0039], Figure 2)); an image-capturing component for acquiring images of the skin area at an imaging rate, which is different than said flashing rate is different than the imaging rate (image acquiring unit 330/photography unit 320 (Yamanashi, Paragraph [0039], Figure 2); photographing the two images under a single flash of illumination (Yamanashi, Paragraph [0074]), wherein this is considered to read on the 112(f) interpreted structure), wherein images of the skin area while the illumination by said light source is on and images of the skin area while the illumination by said light source is off are acquired (Comment, Col 2, lines 62-68); and a processor for processing acquired images by detecting the amount of gloss in the skin area from a specular reflection component and a diffuse component in at least one first partial image of the skin area representing a portion of an image acquired by the image-capturing component while the skin area is illuminated by said light source and at least one second partial image of the skin area representing a portion of an image acquired by the image-capturing component while the skin area is not illuminated by said light source (gloss determining unit 350 (Yamanashi, Paragraph [0039], Figure 2); the function of each of the above-described components may be implemented by executing the control programs by the CPU (Yamanashi, Paragraph [0051]); each part of parallelly polarized image 410 becomes such a brightness that depends on the degree of specular reflection, the degree of diffuse reflection, brightness of the skin color, and the environment light (Yamanashi, Paragraph [0058]); determines a gloss condition of face 210 based on the differential image (Yamanashi, Paragraph [0073]); the gloss determination device may determine, as a gloss condition, the differential image itself or a representative value of pixel values in each region of the differential image (Yamanashi, Paragraph [0081])). However, the combination of Yamanashi in view of Comment fails to explicitly disclose that the said processor is configured to compensate one or more images of the skin area while not being illuminated by said light source with a contribution of the illumination to a diffuse component estimation per color channel histogram shifting, such that one of ordinary skill would not be able to obviously modify the combination of Yamanashi in view of Comment without the benefit of hindsight. Thus claim 10 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments regarding the amendments to overcome the 35 U.S.C. 112(f) interpretation (Page 7 of Applicant’s Remarks) of the limitation “imaging unit”, which has been amended to recite “image-capturing unit”, Applicant has failed to amend the limitation so as to overcome the claim interpretation under 35 U.S.C. 112(f), as the limitation still lacks structure.
Regarding Applicant’s arguments regarding rejection of claims 5 and 6 under 35 U.S.C. 112(a) (Pages 7-8 of Applicant’s Remarks) of the limitation of “controller” as amended in claims 5 and 6, the written description still fails to provide support for a “controller”, and thus “controller” is considered to be new matter.
Regarding Applicant’s arguments regarding the rejection of claims 1-2, 5-9, and 11-15 under 35 U.S.C. 103 (Page 9 of Applicant’s Remarks) are not considered to be persuasive.
Regarding claim 1, the allowable limitations of claim 3 that were incorporated into claim 1 were not fully incorporated into claim 1, rendering claim 1 not allowable as is. As currently written, the prior art merely needs a light source and image-capturing component capable of performing the functions of claim 3 of having a flashing rate that is a multiple higher than said imaging rate. In order to overcome the current art rejection, each of the claims would need to be amended so as to recite each element as being “configured to” or “configured for”, such as “a light source configured for illuminating”, “an image-capturing component configured for acquiring”, “a processor configured for”. Claim 10 is similarly rendered not allowable, as each element would need to be amended so as to recite each element as being “configured to” or “configured for”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791